People v Terry (2019 NY Slip Op 08357)





People v Terry


2019 NY Slip Op 08357


Decided on November 19, 2019


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



memad1People v Terry2019ny0835710359 2068/16This opinion is uncorrected and subject to revision before publication in the printed Official Reports.Decided on November 19, 2019Manzanet-Daniels, J.P., Tom, Kapnick, Gesmer, Singh, JJ.10359 2068/16[*1] The People of the State of New York, Respondent,Shykeim Terry, Defendant-Appellant.Robert S. Dean, Center for Appellate Litigation, New York (Abigail Everett of counsel), for appellant.Darcel D. Clark, District Attorney, Bronx (David A. Slott of counsel), for 
Order, Supreme Court, Bronx County (Ralph Fabrizio, J.), entered on or about May 18, 2018, which adjudicated defendant a level one sexually violent offender pursuant to the Sex Offender Registration Act (Correction Law art 6-C), unanimously affirmed, without costs.
The court properly designated defendant a sexually violent offender because he was convicted of an enumerated offense, and it lacked discretion to refrain from doing so (see People v Bullock, 125 AD3d 1 [1st Dept 2014], lv denied 24 NY3d 915 [2015]).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED:	NOVEMBER 19, 2019
DEPUTY CLERK